Citation Nr: 1736231	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 19, 1975 to October 30, 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in pertinent part, denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for schizophrenia (claimed as a nervous breakdown or disorder), and which denied entitlement to a rating in excess of 10 percent for a left ankle disability.

In June 2011, the RO notified the Veteran of a requested hearing before a Veterans Law Judge scheduled at the RO in July 2011 (Travel Board hearing).  The Veteran did not appear, had not requested the hearing be rescheduled, and did not offer an explanation for his failure to appear.  Therefore, the Board previously deemed his request for a hearing withdrawn.  38 C.F.R. § 20.704(c), (d) (2017).

In a December 2011 decision, the Board reopened the previously denied claim for service connection for schizophrenia and expanded the reopened claim to encompass other psychiatric diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  The Board remanded the reopened claim to the agency of original jurisdiction (AOJ) for further development.  At that time, the Board also remanded the claim for a higher rating for a left ankle disability and found that an October 2009 statement by the Veteran raised the issue of entitlement to a TDIU and referred the claim to the AOJ for initial adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).

In a February 2016 decision, the Board denied entitlement to a rating in excess of 10 percent for a left ankle disability and remanded the remaining claims for entitlement to service connection for schizophrenia and for a TDIU.  After completing the requested development, the AOJ issued a March 2017 supplemental statement of the case (SSOC), which continued to deny the service connection claim for schizophrenia and denied entitlement to a TDIU.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The evidence of record includes private treatment records from Detroit General Hospital, which reflect that the Veteran's mother brought him to the emergency department due to "bizarre behavior" in January 1977.  Accompanied by his mother, he denied any past psychiatric history or any family history of mental illness.  His mother disclosed that several days earlier the Veteran had appeared at her home, telling her in a loud voice that her pastor had been telling her all the wrong things.  The Veteran reportedly stated he was "ordained by God and was going to teach everybody right from wrong."  His mother added that she did not believe he had slept for three days because he had come to her door several times at night, and she sent him home each time.  The initial impression was acute psychosis.  The examining psychiatrist diagnosed acute schizophrenic episode; rule out psychosis with drug or poison intoxication.

Subsequent private and VA treatment records reflect numerous voluntary and involuntary hospitalizations for schizophrenia, paranoid type; bipolar disorder; and polysubstance abuse.  Regarding the Veteran's history of substance abuse, post-service treatment records document his reports of using heroin since his early teens and using other drugs such as crack cocaine and marijuana since the 1980s.    

The Veteran's service treatment records reflect that he sprained his left ankle in early October 1975.  His service treatment records are silent for complaints, findings, or treatment for psychiatric problems.  His service personnel records document that while he was on profile for his left ankle sprain and recovering on crutches, he was allowed to participate in trainings where possible.  However, he was counseled about his lack of motivation, poor physical condition, and being caught sleeping or hiding when told to report for training.  The Army did not believe he would be a productive soldier and he received an honorable discharge.  

The Veteran contends he had a nervous breakdown on his flight home from military service.  He states he received psychiatric treatment prior to January 1977, even as early as December 1975 from Detroit Central City Community Mental Health.  The earliest record from that facility is dated April 18, 1977 and appears to be a follow-up record.  The AOJ should attempt to obtain any records dated earlier than April 18, 1977 from Detroit Central City Community Mental Health.

The Board also observes that statements by the Veteran, including those documented in treatment records, indicate he has been receiving disability benefits from the Social Security Administration (SSA), possibly since 1978.  The AOJ requested records pertinent to the Veteran's claim for SSA disability benefits in November and December 1993.  However, it appears that the SSA did not respond and the AOJ did not make further attempts to obtain those records.  The AOJ should attempt to obtain the Veteran's SSA disability records because they may support his contention that he received treatment for a psychiatric disorder, including schizophrenia, prior to January 1977.    

Also, the AOJ should obtain any ongoing treatment records from the Detroit VA Medical Center (VAMC) and related clinics dating since May 2015.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Finally, because the issue of a TDIU is dependent on the outcome of the service connection claim, it is inextricably intertwined with that issue being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file the following records:

a) the Veteran's disability records from the Social Security Administration, including all associated medical records;
b) any treatment records from Detroit Central City Community Mental Health since establishing care until April 18, 1977; and
c) any ongoing treatment records from the Detroit VAMC and related clinics dating since May 2015.

2.  After undertaking any other development deemed appropriate, to include obtaining any supplemental VA psychiatric examination and/or medical opinion, the AOJ should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia; and the claim for a TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 




(	(CONTINUED ON NEXT PAGE)




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




